Citation Nr: 0937753	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for varicose veins, left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from October 
1968 to December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for varicose veins, left 
leg.  A timely appeal was noted from that decision.

Hearings on this matter were held before a Decision Review 
Officer on August 21, 2008 and before the undersigned 
Veterans Law Judge on June 9, 2009.  Copies of the hearing 
transcripts have been associated with the file.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's varicose veins, left leg, had their onset, 
increased in severity, or are otherwise related to his 
military service.


CONCLUSION OF LAW

Varicose veins, left leg, were not incurred or aggravated in 
service.  38 U.S.C.A.    §§ 1110, 5103-5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated January 2006 and October 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  


Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide. The Veteran was notified of the way 
initial disability ratings and effective dates are 
established in the October 2008 letter.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

A medical examination is not needed to make a decision in 
this case. As explained below, the evidence does not show 
that the Veteran's pre-existing varicose veins increased in 
severity during service.  VA's duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. § 5103A 
(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board is satisfied that the duties to notify and assist have 
been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  This presumption may be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service.  VAOPGCPREC 3-
2003; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Cotant v. Principi, 17 Vet. App. 116, 131 (2003), 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See 
also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable (obvious and manifest) evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the presence of varicose veins was noted on the 
Veteran's May 1968 pre-induction examination.  Thus, the 
presumption of soundness is not applicable, and the burden 
falls on the Veteran to establish aggravation.  Wagner, 370 
F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  

The Veteran noted during his May 1968 examination that "I 
have varicose veins in my left leg which should be operated 
on."  In November 1968, approximately one month after the 
Veteran's entry into active service, a surgical procedure 
described as ligation and stripping was scheduled; however, 
the procedure was cancelled as a result of an upper 
respiratory infection.    

In an undated note from the surgical clinic, it was noted 
that the Veteran had complained of cramps in both legs during 
exercise, with the left more affected than the right.  There 
was no history of phlebitis (inflammation of a vein).  On 
examination, peripheral pulses were termed "excellent" and 
"moderate varicosities" were noted.  The Veteran's left leg 
was 1 inch greater in diameter than the right leg, with 
"mild to moderate edema" around the left ankle.  There were 
no ulcerations or discoloration.  The Veteran was found to be 
unfit for induction and subsequently was discharged from 
service.  

"Painful" varicose veins were noted on the Veteran's 
November 1968 separation examination.  The Veteran reported 
during his examination that he had been "advised to have 
operation on legs as soon as possible."  During his June 
2009 hearing, the Veteran testified that he had undergone 
surgery at Temple University in 1969.  The RO's efforts to 
obtain the Veteran's records from Temple University Hospital 
were unsuccessful.

There is no evidence of treatment for varicose veins from the 
time of the Veteran's discharge until the filing of his claim 
in May 2005, nearly 40 years after his discharge from active 
service.  None of the records submitted by the Veteran have 
indicated that his pre-existing varicosities underwent an 
increase in severity during service. 

The Veteran testified that his varicose veins had not given 
him any trouble prior to his entry into service, and it was 
only in service that his symptoms grew worse.  However, his 
lay statements are inconsistent with the notation on the 
Veteran's pre-induction examination, during which the Veteran 
reported that he required surgery.  In his Report of Medical 
History at that time he indicated that he had or had had 
cramps in his legs.  The surgery was scheduled shortly after 
induction, but instead, the Veteran was discharged as unfit 
for service with advice to have civilian authorities conduct 
his surgery upon his discharge.  Although service treatment 
records show that the Veteran complained of cramps in his 
legs upon exercise, this was a similar complaint lodged on 
his induction physical examination and it can not be 
determined that similar cramps in service constituted a 
permanent increase in the severity of his pre-existing 
condition.  
The presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet .App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet App. 283, 286 (1994).  Here, the 
more probative evidence establishes that there was no 
increase in severity during service.  Therefore, the 
presumption of aggravation is not applicable.  In sum, the 
evidence establishes that the varicose veins, noted at 
entrance, were not aggravated during service.  In view of the 
above, the claim for service connection for varicose veins is 
denied.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for varicose veins 
because there is no evidence that pertinent disability 
increased in severity in service.  Thus, while the Veteran 
has varicose veins, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of a finding of increased varicose vein pathology in 
service, it would certainly be speculative to determine that 
they were aggravated in service.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2007).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  


ORDER

Entitlement to service connection for varicose veins, left 
leg, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


